GRIFFIN, C.J.
The defendants below appeal an order granting a new trial after the jury found no liability on the part of defendants. The trial court did not err in granting the Ferkoviches a new trial. There was no evidence to support a finding that Roder was not negligent in running into the rear of Ferkovich’s vehicle, and there was no evidence which would support a finding that the Ferkoviches had sustained no injuries or damages as a result of the accident. Based on the foregoing, the trial court did not abuse its discretion in ordering a new trial.
AFFIRMED.
DAUKSCH and PETERSON, JJ., concur.